Motion Granted; Order filed August 8, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00934-CV
                                   ____________

        AIRCON CORPORATION AND GRECON, INC., Appellants

                                         V.

                           RALPH A. FIGGS, Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-26100

                                      ORDER

      This is an appeal from a judgment signed July 25, 2018. On July 29, 2019,
appellant Grecon, Inc. filed a motion to dismiss its appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Appellant Grecon, Inc.’s appeal is dismissed. The appeal of appellant Aircon
Corporation remains pending.

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.